


115 HR 5652 IH: State Access to Firearms Evading Revocation Act
U.S. House of Representatives
2018-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5652
IN THE HOUSE OF REPRESENTATIVES

April 27, 2018
Mr. Raskin (for himself, Ms. Norton, Ms. Wasserman Schultz, Mr. DeFazio, Ms. Jayapal, Mr. Johnson of Georgia, Ms. Michelle Lujan Grisham of New Mexico, Mr. Foster, Ms. Jackson Lee, Mr. Grijalva, Mr. Khanna, Mr. Nadler, and Mr. Cooper) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To prohibit the transfer of a firearm to a person whose State license to purchase, own, or possess a firearm has been revoked, or a person who has been ordered by a State court to surrender all firearms.

 
1.Short titleThis Act may be cited as the State Access to Firearms Evading Revocation Act. 2.Prohibition on transfer of firearm to person whose State license to purchase, own, or possess a firearm has been revoked or who has been ordered by a State court to surrender all firearms Section 922(d) of title 18, United States Code, is amended in the 1st sentence— 
(1)by striking or at the end of paragraph (8); (2)by striking the period at the end of paragraph (9); and 
(3)by adding at the end the following:  (10) (A)has had a license or permit, issued by a State in which the person has resided that allows the person to purchase, own, or possess a firearm, revoked by the State, and has not had the license or permit reinstated; or 
(B)has been ordered by a court of such a State to surrender all firearms owned or possessed by the person, and has not had the firearms lawfully returned..   